Exhibit 10.5

 

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

REIT MANAGEMENT & RESEARCH INC.

 

AND

 

SELECT INCOME REIT

 

Dated as of June 5, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II REGISTRATION RIGHTS

4

 

 

Section 2.1

Demand Registration

4

Section 2.2

Piggy-Back Registration

5

 

 

 

ARTICLE III REGISTRATION PROCEDURES

7

 

 

Section 3.1

Filings; Information

7

Section 3.2

Shelf Offering

12

Section 3.3

Registration Expenses

12

Section 3.4

Information

13

Section 3.5

Shareholder Obligations

13

Section 3.6

Lock-Up in an Underwritten Public Offering

13

 

 

 

ARTICLE IV INDEMNIFICATION

13

 

 

Section 4.1

Indemnification by INC

13

Section 4.2

Indemnification by Shareholder

14

Section 4.3

Contribution

14

Section 4.4

Certain Limitations, Etc.

15

 

 

 

ARTICLE V UNDERWRITING AND DISTRIBUTION

15

 

 

Section 5.1

Rule 144

15

 

 

 

ARTICLE VI MISCELLANEOUS

16

 

 

Section 6.1

Notices

16

Section 6.2

Assignment; Successors; Third Party Beneficiaries

17

Section 6.3

Prior Negotiations; Entire Agreement

17

Section 6.4

Governing Law; Venue; Arbitration

17

Section 6.5

Severability

20

Section 6.6

Counterparts

21

Section 6.7

Construction

21

Section 6.8

Waivers and Amendments

21

Section 6.9

Specific Performance

21

Section 6.10

Further Assurances

21

Section 6.11

Exculpation

22

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (as amended, supplemented or restated from
time to time, this “Agreement”) is entered into as of June 5, 2015, by and
between Reit Management & Research Inc., a Maryland corporation (“INC”), and
Select Income REIT, a Maryland real estate investment trust (including its
successors and permitted assigns, “Shareholder”).  INC and Shareholder are each
referred to as a “Party” and together as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties are entering into this Agreement in connection with the
consummation of the transactions contemplated in that certain Transaction
Agreement, dated as of the date hereof (the “Transaction Agreement”), by and
among Shareholder, Reit Management & Research Trust, a Massachusetts business
trust (“TRUST”), Reit Management & Research LLC, a Maryland limited liability
company, and INC;

 

WHEREAS, the consummation of the transactions contemplated by the Transaction
Agreement on the terms set forth therein is a condition and material inducement
to Shareholder’s entry into this Agreement; and

 

WHEREAS, Shareholder has acquired and currently holds shares of Class A Common
Stock, par value $0.001 per share, of INC (“Common Shares”);

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“AAA” is defined in Section 6.4(c)(i).

 

“Award” is defined in Section 6.4(c)(iv).

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
banks located in Boston, Massachusetts or Baltimore, Maryland are authorized or
required by Law to close.

 

“Chosen Courts” is defined in Section 6.4(b).

 

“Common Shares” is defined in the recitals to this Agreement.

 

--------------------------------------------------------------------------------


 

“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.

 

“Covered Liabilities” is defined in Section 4.1.

 

“Demand Registration” is defined in Section 2.1(a).

 

“Disputes” is defined in Section 6.4(c)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“INC” is defined in the preamble to this Agreement.

 

“INC Indemnified Party” is defined in Section 4.2.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“Maximum Number of Shares” is defined in Section 2.1(c).

 

“Other Registration Rights Agreement” means a registration rights agreement by
and between INC and any Other Shareholder, as the same may be amended from time
to time.

 

“Other Shareholders” means Government Properties Income Trust, a Maryland real
estate investment trust, Hospitality Properties Trust, a Maryland real estate
investment trust, Senior Housing Properties Trust, a Maryland real estate
investment trust, and TRUST and includes their respective successors and
permitted assigns.

 

“Party” is defined in the preamble to this Agreement.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

“Piggy-Back Registration” is defined in Section 2.2(a).

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

2

--------------------------------------------------------------------------------


 

“Prospectus” means a prospectus relating to a Registration Statement, as amended
or supplemented, including all materials incorporated by reference in such
Prospectus.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

 

“Registration Period” means the period (a) beginning on the date that is the
later of (i) the effectiveness of the Form S-1 (as defined in the Transaction
Agreement) and (ii) one hundred eighty (180) days after the date hereof and
(b) ending on the date and time at which Shareholder (including its successors
and permitted assigns) no longer holds any Registrable Securities.

 

“Registration Statement” means any registration statement filed by INC with the
SEC in compliance with the Securities Act for a public offering and sale of
Common Shares (other than a registration statement on Form S-4 or Form S-8, or
their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity),
as amended or supplemented, including all materials incorporated by reference in
such registration statement.

 

“Registrable Securities” mean (a) all of the Common Shares owned by Shareholder
(including any equity securities issued in respect thereof as a result of any
stock split, stock dividend, share exchange, merger, consolidation or similar
recapitalization); provided, however, that Common Shares shall cease to be
Registrable Securities hereunder, as of any date, when: (i) a Registration
Statement with respect to the sale of such Registrable Securities shall have
become effective under the Securities Act and such Registrable Securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (ii) such Registrable Securities shall have been
otherwise transferred pursuant to Rule 144 under the Securities Act (or any
similar provisions thereunder, but not Rule 144A) and new certificates (or
notations in book-entry form) for them not bearing a legend restricting further
transfer shall have been delivered by INC or its transfer agent and subsequent
public distribution of them shall not require registration under the Securities
Act; (iii) such Registrable Securities are saleable immediately in their
entirety without condition or limitation pursuant to Rule 144 under the
Securities Act or (iv) such Registrable Securities shall have ceased to be
outstanding and (b) any Common Shares that are “Registrable Securities” under
the Other Registration Rights Agreements.

 

“Rules” is defined in Section 6.4(c)(i).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Shareholder” is defined in the preamble to this Agreement.

 

“Shareholder Indemnified Party” is defined in Section 4.1.

 

3

--------------------------------------------------------------------------------


 

“Shelf Offering” is defined in Section 3.2.

 

“Shelf Registration” is defined in Section 2.1(a).

 

“Transaction Agreement” is defined in the recitals to this Agreement.

 

“TRUST” is defined in the recitals to this Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering.

 

ARTICLE II

 

REGISTRATION RIGHTS

 

Section 2.1                                    Demand Registration.

 

(a)                       General Request for Registration.  At any time during
the Registration Period, Shareholder may make a written demand for registration
under the Securities Act of all or part of the Registrable Securities owned by
it.  Any such written demand for a registration shall specify the number of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof.  INC shall provide a copy of any such written demand to
each Other Shareholder and each Other Shareholder shall have the option to join
in such demand for registration by making its own written demand for a Demand
Registration to REIT within five (5) Business Days thereafter.  The registration
so demanded by Shareholder and any Other Shareholders is referred to herein as a
“Demand Registration” and the Persons making such requests as “Demanding
Shareholders.”  If INC is eligible to utilize a Registration Statement on
Form S-3 to sell securities in a secondary offering on a delayed or continuous
basis in accordance with Rule 415 under the Securities Act (a “Shelf
Registration”), any Demand Registration made pursuant to this
Section 2.1(a) shall, at the option of Demanding Shareholder(s) holding a
majority of the Registrable Securities subject to the Demand Registration, be a
demand for a Shelf Registration.  For the avoidance of doubt, if a Shelf
Registration is so requested pursuant to this Section 2.1(a), any reference to a
Demand Registration in this Agreement also refers to a Shelf Registration.

 

(b)                       Underwritten Offering.  If Demanding
Shareholder(s) holding a majority of the Registrable Securities subject to the
Demand Registration so advise INC as part of their written demand(s) for a
Demand Registration, the offering of such Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten offering.  In
such case, each Demanding Shareholder shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such underwriting by
Shareholders holding a majority of the Registrable Securities subject to the
Demand Registration (which Underwriter(s) shall be reasonably acceptable to
INC), complete and execute any questionnaires, powers of attorney, indemnities,
lock-up agreements, securities escrow agreements and other documents reasonably
required or which are otherwise customary under the terms of such underwriting
agreement and furnish to INC such information as INC may reasonably request in
writing for inclusion in the Registration Statement.

 

4

--------------------------------------------------------------------------------


 

(c)                        Reduction of Offering.  If the managing
Underwriter(s) for a Demand Registration that is to be an underwritten offering
advise(s) INC and each Demanding Shareholder that the dollar amount or number of
Registrable Securities which Demanding Shareholder(s) desire(s) to sell, taken
together with all other Common Shares or other securities which Demanding
Shareholder(s) have agreed may be included in the offering, exceeds the maximum
dollar amount or maximum number of Common Shares or other securities that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method or the probability of success of such
offering (such maximum dollar amount or maximum number of Common Shares or other
securities, as applicable, the “Maximum Number of Shares”), then INC shall
include in such registration: (i) first, the Registrable Securities which
Demanding Shareholder(s) have demanded be included in the Demand Registration;
provided, however, if the aggregate number of Registrable Securities as to which
Demand Registration has been requested exceeds the Maximum Number of Shares,
then the number of Registrable Securities that may be included shall be reduced
to the Maximum Number of Shares and the participation in the Demand Registration
shall be allocated to Demanding Shareholders pro rata (in accordance with the
number of Registrable Securities which each Demanding Shareholder has requested
be included in the Demand Registration); (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the Common Shares or other securities that INC desires to sell that can be sold
without exceeding the Maximum Number of Shares; and (iii) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i) and (ii), the Common Shares or other securities for the account of
other security holders of INC that can be sold without exceeding the Maximum
Number of Shares.

 

(d)                       Withdrawal.  In the case of a Demand Registration, if
a Demanding Shareholder disapproves of the terms of any underwriting or is not
entitled to include all of its Registrable Securities in any offering, Demanding
Shareholder may elect to withdraw from such offering no later than the time at
which the public offering price and underwriters’ discount are determined with
the Underwriter(s) by giving written notice to INC and the Underwriter(s) of its
request to withdraw.  In such event, if there are no other Demanding
Shareholders included in the Demand Registration, INC need not proceed with the
offering.  If Demanding Shareholder’s withdrawal is based on (i) a material
adverse change in circumstances with respect to INC and not known to Demanding
Shareholder at the time Demanding Shareholder makes its written demand for such
Demand Registration, (ii) INC’s failure to comply with its obligations under
this Agreement or (iii) a reduction pursuant to Section 2.1(c) of ten percent
(10%) or more of the number of Registrable Securities which Demanding
Shareholder has requested be included in the Demand Registration, such
registration shall not count as a Demand Registration for purposes of
Section 3.1(a)(iii) or Section 3.1(a)(v).  If Demanding Shareholder’s withdrawal
is based on the circumstances described in clause (i) or (ii) of the preceding
sentence, INC shall pay or reimburse all expenses otherwise payable or
reimbursable by Shareholder in connection with such Demand Registration pursuant
to Section 3.3 and such registration shall not count as a Demand Registration
for purposes of Section 3.1(a)(iii) or Section 3.1(a)(v).

 

Section 2.2                                    Piggy-Back Registration.

 

(a)                       Piggy-Back Rights.  If, at any time during the
Registration Period, INC proposes to file a Registration Statement under the
Securities Act with respect to an offering

 

5

--------------------------------------------------------------------------------


 

of Common Shares, or securities or other obligations exercisable or exchangeable
for, or convertible into, Common Shares, by INC for its own account or for any
other shareholder of INC for such shareholder’s account, other than a
Registration Statement (i) filed in connection with any employee benefit plan,
(ii) for an exchange offer or offering of securities solely to INC’s existing
shareholders, (iii) for an offering of debt securities convertible into equity
securities of INC, (iv) for a dividend reinvestment plan or (v) filed on
Form S-4 (or successor form), then INC shall (x) give written notice of such
proposed filing to Shareholder as soon as practicable but in no event less than
ten (10) Business Days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter(s), if any, of the offering and (y) offer to Shareholder in such
notice the opportunity to register the sale of such number of its Registrable
Securities as Shareholder may request in writing within five (5) Business Days
following receipt of such notice (a “Piggy-Back Registration”).  If Shareholder
so requests to register the sale of some of its Registrable Securities, INC
shall cause such Registrable Securities to be included in the Registration
Statement and shall use commercially reasonable efforts to cause the managing
Underwriter(s) of the proposed underwritten offering to permit the Registrable
Securities requested to be included in the Piggy-Back Registration to be
included on the same terms and conditions as any similar securities of INC and
other shareholders of INC and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof.  If the Piggy-Back Registration involves one or more Underwriters,
Shareholder shall enter into an underwriting agreement in customary form with
the Underwriter(s) selected for such Piggy-Back Registration by INC, complete
and execute any questionnaires, powers of attorney, indemnities, lock-up
agreements, securities escrow agreements and other documents reasonably required
or which are otherwise customary under the terms of such underwriting agreement
and furnish to INC such information as INC may reasonably request in writing for
inclusion in the Registration Statement or such information that is otherwise
customary.

 

(b)                       Reduction of Offering.  If the managing
Underwriter(s) for a Piggy-Back Registration that is to be an underwritten
offering advises INC and the holders of Registrable Securities that the dollar
amount or number of Common Shares or other securities which INC desires to sell,
taken together with Common Shares or other securities, if any, as to which
registration has been requested pursuant to written contractual arrangements
with Shareholder and other Persons, the Registrable Securities as to which
registration has been requested under this Section 2.2, and the Common Shares or
other securities, if any, as to which registration has been requested pursuant
to the written contractual demand or piggy-back registration rights of other
shareholders of INC, exceeds the Maximum Number of Shares, then INC shall
include in any such registration:

 

(i)                         If the registration is undertaken for INC’s account:
(x) first, the shares or other securities that INC desires to sell that can be
sold without exceeding the Maximum Number of Shares; and (y) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (x), the shares or other securities, if any, including the
Registrable Securities, as to which registration has been requested pursuant to
written contractual piggy-back registration rights of security holders (pro rata
in accordance with the number of Common Shares or other securities which each
such person has actually requested

 

6

--------------------------------------------------------------------------------


 

to be included in such registration, regardless of the number of shares or other
securities with respect to which such persons have the right to request such
inclusion) that can be sold without exceeding the Maximum Number of Shares; and

 

(ii)                      If the registration is a “demand” registration
undertaken at the demand of Persons, other than Shareholder, pursuant to written
contractual arrangements with such Persons, (x) first, the Common Shares or
other securities for the account of the demanding Persons that can be sold
without exceeding the Maximum Number of Shares; (y) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(x), the Common Shares or other securities that INC desires to sell that can be
sold without exceeding the Maximum Number of Shares; and (z) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (x) and (y), the shares or other securities, if any, including
the Registrable Securities, as to which registration has been requested pursuant
to written contractual piggy-back registration rights, which other shareholders
desire to sell (pro rata in accordance with the number of Common Shares or other
securities which each such Person has actually requested to be included in such
registration, regardless of the number of Common Shares or other securities with
respect to which such persons have the right to request such inclusion) that can
be sold without exceeding the Maximum Number of Shares.

 

(c)                        Withdrawal.  Shareholder may elect to withdraw its
request for inclusion of its Registrable Securities in any Piggy-Back
Registration by giving written notice to INC of such request to withdraw no
later than the time at which the public offering price and underwriters’
discount are determined with the Underwriter(s).  INC may also elect to withdraw
from a registration at any time no later than the time at which the public
offering price and underwriters’ discount are determined with the
Underwriter(s).  If Shareholder’s withdrawal is based on (i) INC’s failure to
comply with its obligations under this Agreement or (ii) a reduction pursuant to
Section 2.2(b) of ten percent (10%) or more of the number of Registrable
Securities which Shareholder has requested be included in the Piggy-Back
Registration, INC shall pay or reimburse all expenses otherwise payable or
reimbursable by Shareholder in connection with such Piggy-Back Registration
pursuant to Section 3.3.

 

ARTICLE III

 

REGISTRATION PROCEDURES

 

Section 3.1                                    Filings; Information.  Whenever
INC is required to effect the registration of any Registrable Securities owned
by Shareholder pursuant to ARTICLE II, INC shall use its commercially reasonable
efforts to effect the registration and sale of such Registrable Securities in
accordance with the intended method(s) of distribution thereof as expeditiously
as practicable, and in connection with any such request:

 

(a)                       Filing Registration Statement.  INC shall, as
expeditiously as possible and in any event within thirty (30) days after receipt
of a request for a Demand

 

7

--------------------------------------------------------------------------------


 

Registration from Shareholder pursuant to Section 2.1, prepare and file with the
SEC a Registration Statement on any form for which INC then qualifies or which
counsel for INC shall deem appropriate and which form shall be available for the
sale of all Registrable Securities owned by Shareholder to be registered
thereunder and the intended method(s) of distribution thereof, and shall use
commercially reasonable efforts to cause such Registration Statement to become
and remain effective for the period required by Section 3.1(c); provided,
however, that:

 

(i)                         In the case of demand under Section 2.1 for a Shelf
Registration, the Registration Statement shall be on Form S-3;

 

(ii)                      INC shall have the right to defer any Demand
Registration and any Piggy-Back Registration for a reasonable period of time if,
in the good faith judgment of the Board of Directors or the officers of INC (and
INC shall furnish to the holders a confirmatory certificate signed by a
principal executive officer or principal financial officer of INC), it would
(1) materially interfere with a significant acquisition, disposition, financing
or other transaction involving INC, (2) result in the disclosure of material
information that INC has a bona fide business purpose for preserving as
confidential that is not then otherwise required to be disclosed or (3) render
INC unable to comply with requirements under the Securities Act or the Exchange
Act; in such event, (A) if the applicable Registration Statement has become
effective, each requesting Shareholder will forthwith discontinue (or cause the
discontinuance of) disposition of its Registrable Securities until it is advised
by INC that the use of such Registration Statement may be resumed or
(B) Shareholder shall be entitled to withdraw its request for the filing of the
applicable Registration Statement and, if such request is withdrawn, such
request shall not count as one of Shareholder’s permitted requests for
registration hereunder and INC shall pay all customary costs and expenses in
connection with such withdrawn registration; provided, further, however, that
INC may not exercise the right set forth in this subsection (ii) in respect of a
request by Shareholder for more than one hundred twenty (120) days in any
365-day period in respect of a Demand Registration (including in such one
hundred twenty (120) days, any deferral under subsection (iv) of this
Section 3.1(a) if the Registration Statement was not timely filed thereunder);

 

(iii)                   INC shall not be obligated to effect any registration of
Registrable Securities owned by Shareholder upon receipt of a written demand for
a Demand Registration by Shareholder if INC has already completed two (2) Demand
Registrations requested by Shareholder within the past twelve (12) month period;

 

(iv)                  INC shall not then be obligated to effect any registration
of Registrable Securities owned by Shareholder upon receipt of a written demand
for a Demand Registration if INC shall furnish to Shareholder a certificate
signed by a principal executive officer or principal financial officer of INC
stating that INC expects to file, within ninety (90) days of receipt of the
written demand of Shareholder for a Demand Registration, a Registration

 

8

--------------------------------------------------------------------------------


 

Statement and offer to Shareholder the opportunity to register its Registrable
Securities thereunder in accordance with Section 2.2;

 

(v)                     INC shall not be obligated to effect any registration of
Registrable Securities upon receipt of a written demand for a Demand
Registration from Shareholder if INC has, within the ninety (90) day period
preceding the date of the written demand for a Demand Registration, already
effected a Demand Registration;

 

(vi)                  INC shall not be obligated to effect any registration of
Registrable Securities upon receipt of a written demand for a Demand
Registration if all Registrable Securities could be sold within ninety (90) days
pursuant to Rule 144 under the Securities Act; and

 

(vii)               INC shall not be obligated to effect any registration of
Registrable Securities upon receipt of a written demand for a Demand
Registration if all Registrable Securities are proposed to be offered at an
expected aggregate offering price of less than $50.0 million (net of
registration expenses set forth in Section 3.3), provided, that this clause
(vii) shall not apply to a Shelf Registration.

 

(b)                       Copies.  If Shareholder has included Registrable
Securities in a registration, INC shall, prior to filing a Registration
Statement or Prospectus, or any amendment or supplement thereto, furnish to
Shareholder and its counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as Shareholder or counsel for
Shareholder may reasonably request in order to facilitate the disposition of the
Registrable Securities included in such registration.

 

(c)                        Amendments and Supplements.  If Shareholder has
included Registrable Securities in a registration, INC shall prepare and file
with the SEC such amendments, including post-effective amendments, and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities, and all other securities covered by such Registration Statement,
have been disposed of in accordance with the intended method(s) of distribution
set forth in such Registration Statement (which period shall not exceed the sum
of one hundred eighty (180) days, plus any period during which any such
disposition is interfered with by any stop order or injunction of the SEC or any
Governmental Entity) or such securities have been withdrawn.

 

(d)                       Notification.  If Shareholder has included Registrable
Securities in a registration, after the filing of the Registration
Statement, INC shall promptly, and in no event more than two (2) Business Days
after such filing, notify Shareholder of such filing, and shall further notify
Shareholder promptly and confirm such notification in writing in all events
within two (2) Business Days of the occurrence of any of the following: 
(i) when such Registration

 

9

--------------------------------------------------------------------------------


 

Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the SEC of any stop order (and INC shall use reasonable best efforts
to prevent the entry of such stop order or to remove it if entered); and
(iv) any request by the SEC for any amendment or supplement to such Registration
Statement or any Prospectus relating thereto or for additional information or of
the occurrence of an event requiring the preparation of a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of the securities covered by such Registration Statement, such Prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to Shareholder any such supplement
or amendment; except that before filing with the SEC a Registration Statement or
Prospectus or any amendment or supplement thereto, including documents
incorporated by reference, INC shall furnish to Shareholder and to its counsel,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide Shareholder and its counsel with a reasonable opportunity to
review such documents and comment thereon, and INC shall not file any
Registration Statement or Prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which Shareholder or its
counsel shall reasonably object.

 

(e)                        State Securities Laws Compliance.  If Shareholder has
included Registrable Securities in a registration, INC shall use commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” Laws of such
jurisdictions in the United States as Shareholder (in light of the intended plan
of distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other federal or state authorities as may be necessary
by virtue of the business and operations of INC and do any and all other acts
and things that may be necessary or advisable to enable Shareholder to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that INC shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3.1(e) or subject itself to taxation in any such
jurisdiction.

 

(f)                         Agreements for Disposition.  If Shareholder has
included Registrable Securities in a registration, (i) INC shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and use commercially reasonable efforts to take such other
actions as are required in order to expedite or facilitate the disposition of
such Registrable Securities and (ii) the representations, warranties and
covenants of INC in any underwriting agreement which are made to or for the
benefit of any Underwriters, to the extent applicable, shall also be made to and
for the benefit of Shareholder.  For the avoidance of doubt, Shareholder may not
require INC to accept terms, conditions or provisions in any such agreement
which INC determines are not reasonably acceptable to INC, notwithstanding any
agreement to the contrary herein.  No Shareholder shall be required to make any
representations or warranties in the underwriting agreement except as reasonably
requested by the Underwriters or INC and, if applicable, with respect to
Shareholder’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with Shareholder’s material agreements
and organizational documents, and with respect to written information relating
to Shareholder that Shareholder has furnished in writing expressly for inclusion
in such Registration Statement, in each case, as applicable to Shareholder. Each
Shareholder, however,

 

10

--------------------------------------------------------------------------------


 

shall agree to such covenants and indemnification and contribution obligations
for selling stockholders as are reasonable and customarily contained in
agreements of that type.

 

(g)                        Cooperation.  INC shall reasonably cooperate in any
offering of Registrable Securities under this Agreement, which cooperation shall
include, without limitation, the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings with Underwriters, attorneys, accountants and
potential investors.  Shareholder shall reasonably cooperate in the preparation
of the Registration Statement and other documents relating to any offering in
which it includes securities pursuant to this Agreement.  If Shareholder has
included Registrable Securities in a registration, Shareholder shall also
furnish to INC such information regarding itself, the Registrable Securities
held by it, and the intended method(s) of disposition of such securities as INC
and/or its counsel shall reasonably request in order to assure full compliance
with applicable provisions of the Securities Act and the Exchange Act in
connection with the registration of the Registrable Securities.

 

(h)                       Records.  If Shareholder has included Registrable
Securities in a registration, upon reasonable notice and during normal business
hours, subject to INC receiving any customary confidentiality undertakings or
agreements, INC shall make available for inspection by Shareholder, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by
Shareholder or any Underwriter, all relevant financial and other records,
pertinent corporate documents and properties of INC as shall be necessary to
enable them to exercise their due diligence responsibility, and shall cause
INC’s officers, directors and employees to supply all information reasonably
requested by Shareholder in connection with such Registration Statement.

 

(i)                           Opinions and Comfort Letters.  If Shareholder has
included Registrable Securities in a registration, INC shall use commercially
reasonable efforts to furnish to Shareholder signed counterparts, addressed to
Shareholder, of (i) any opinion of counsel to INC delivered to any Underwriter
and (ii) any comfort letter from INC’s independent public accountants delivered
to any Underwriter; provided, however, that counsel to the Underwriter shall
have exclusive authority to negotiate the terms thereof.  In the event no legal
opinion is delivered to any Underwriter, INC shall furnish to Shareholder, at
any time that Shareholder elects to use a Prospectus in connection with an
offering of Shareholder’s Registrable Securities, an opinion of counsel to INC
to the effect that the Registration Statement containing such Prospectus has
been declared effective, that no stop order is in effect, and such other matters
as the Persons holding a majority of the Registrable Securities subject to the
registration may reasonably request as would customarily have been addressed in
an opinion of counsel to INC delivered to an Underwriter.

 

(j)                          Earning Statement.  INC shall comply with all
applicable rules and regulations of the SEC and the Securities Act, and make
generally available to its shareholders, as soon as practicable, an earning
statement satisfying the provisions of Section 11(a) of the Securities Act,
provided that INC will be deemed to have complied with this Section 3.1(j) if
the earning statement satisfies the provisions of Rule 158 under the Securities
Act.

 

11

--------------------------------------------------------------------------------


 

(k)                       Listing.  INC shall use commercially reasonable
efforts to cause all Registrable Securities of Shareholder included in any
registration to be listed on such exchanges or otherwise designated for trading
in the same manner as similar shares of INC are then listed or designated or, if
no such similar securities are then listed or designated, in a manner
satisfactory to Shareholder.

 

Section 3.2                                    Shelf Offering.  In the event
that a Registration Statement with respect to a Shelf Registration is effective,
Shareholder may make a written request to sell pursuant to an offering
(including an underwritten offering) Registrable Securities of Shareholder
available for sale pursuant to such Registration Statement (a “Shelf Offering”)
so long as such Registration Statement remains in effect and to the extent
permitted under the Securities Act.  Any written request for a Shelf Offering
shall specify the number of Registrable Securities owned by Shareholder proposed
to be sold and the intended method(s) of distribution thereof.  Upon receipt of
a written request of Shareholder for a Shelf Offering, INC shall, as
expeditiously as possible, use its commercially reasonable efforts to facilitate
such Shelf Offering.

 

Section 3.3                                    Registration Expenses.  Except to
the extent expressly provided by Section 2.1(d) or Section 2.2(c) or in
connection with a Piggy-Back Registration relating to a registration by INC on
its own initiative (and not as a result of any other person’s or entity’s right
to cause INC to file, cause and effect a registration of INC securities) and for
INC’s own account (in which case INC will pay all customary costs and expenses
of registration), if Shareholder has included Registrable Securities in a
registration, Shareholder shall pay, or promptly reimburse INC for, its pro rata
share of all customary costs and expenses incurred in connection with any Demand
Registration effected pursuant to Section 2.1 or Piggy-Back Registration
pursuant to Section 2.2, such pro rata share to be in proportion to the number
of shares Shareholder is selling, after giving effect to any reduction pursuant
to Section 2.1(c) or Section 2.2(b), in such Demand or Piggy-Back Registration
relative to the total number of shares being sold in the registration, of all
customary costs and expenses incurred in connection with such registration, in
each case whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” Laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) fees imposed by the
Financial Industry Regulatory Authority, Inc.; and (v) fees and disbursements of
counsel for INC and fees and expenses for independent registered public
accountants retained by INC (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to
Section 3.1(i)).  INC shall have no obligation to pay for the fees and expenses
of counsel representing Shareholder in any Demand Registration or Piggy-Back
Registration.  INC shall have no obligation to pay any underwriting discounts or
selling commissions attributable to the Registrable Securities being sold by
Shareholder, which underwriting discounts or selling commissions shall be borne
solely by Shareholder.  For the avoidance of doubt, Shareholder shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the shares being sold by any other Person.  Additionally, in an underwritten
offering, Shareholder, INC and any other Person whose Common Shares or other
securities are included in the offering shall bear the expenses of the
Underwriter(s) pro rata in proportion to the respective amount of shares each is
selling in such offering.  For the avoidance of doubt, Shareholder shall have no
obligation to pay, and INC shall bear, all internal expenses of INC

 

12

--------------------------------------------------------------------------------


 

(including, without limitation, all fees, salaries and expenses of its officers,
employees and management) incurred in connection with performing or complying
with INC’s obligations under this Agreement.

 

Section 3.4                                    Information.  Shareholder shall
provide such information as may reasonably be requested by INC, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any of its Registrable Securities under the Securities Act
pursuant to this Agreement and in connection with INC’s obligation to comply
with federal and applicable state securities Laws.

 

Section 3.5                                    Shareholder Obligations. 
Shareholder may not participate in any underwritten offering pursuant to this
Agreement unless Shareholder (i) agrees to only sell Registrable Securities on
the basis reasonably provided in any underwriting agreement and (ii) completes,
executes and delivers any and all questionnaires, lock-up agreements, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably or customarily required by or under the terms of any
underwriting agreement or as reasonably requested by INC.

 

Section 3.6                                    Lock-Up in an Underwritten Public
Offering.  If requested by the Underwriter(s) of a registered underwritten
public offering of securities of INC, Shareholder will enter into a lock-up
agreement in customary form pursuant to which it shall agree not to offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or otherwise transfer, dispose of or hedge,
directly or indirectly, or enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Common Shares or other securities of INC or any securities convertible into
or exercisable or exchangeable for Common Shares or other securities of INC
(except as part of such registered underwritten public offering or as otherwise
permitted by the terms of such lock-up agreement) for a lock-up period that is
customary for such an offering.

 

ARTICLE IV

 

INDEMNIFICATION

 

Section 4.1                                    Indemnification by INC.  INC
shall, to the extent permitted by applicable Law, indemnify and hold harmless
Shareholder, its subsidiaries, its directors, trustees, officers, employees,
representatives and agents in their capacity as such and each Person, if any,
who controls Shareholder within the meaning of the Securities Act or the
Exchange Act, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Shareholder Indemnified Parties”) from and
against any and all damages, claims, losses, expenses, costs, obligations and
liabilities, including liabilities for all reasonable attorneys’, accountants’,
and experts’ fees and expenses (collectively, “Covered Liabilities”), suffered,
directly or indirectly, by any Shareholder Indemnified Party by reason of or
arising out of any untrue statement or alleged untrue statement of any material
fact contained or incorporated by reference in the Registration Statement under
which the sale of Registrable Securities owned by Shareholder was registered
under the Securities Act (or any amendment thereto), or any

 

13

--------------------------------------------------------------------------------


 

Prospectus, preliminary Prospectus, or free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act) relating to such Registration
Statement, or any amendment thereof or supplement thereto, or by reason of or
arising out of the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or any amendment or supplement thereto, in the light
of the circumstances under which they were made), not misleading; provided,
however, that (i) INC will not be liable in any such case to the extent that any
such Covered Liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made or incorporated by
reference in such Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus, amendment or supplement in reliance upon and in
conformity with information furnished to INC by or on behalf of Shareholder
expressly for use in such document or documents and (ii) the indemnity agreement
contained in this Section 4.1 shall not apply to amounts paid in settlement of
any such Covered Liability if such settlement is effected without the consent of
INC (which consent shall not be unreasonably withheld).  The indemnity in this
Section 4.1 shall remain in full force and effect regardless of any
investigation made by or on behalf of any Shareholder Indemnified Person.  For
the avoidance of doubt, INC and its subsidiaries are not “Shareholder
Indemnified Parties.”

 

Section 4.2                                    Indemnification by Shareholder. 
Shareholder shall, to the extent permitted by applicable Law, indemnify and hold
harmless INC, its subsidiaries, each of their respective directors, trustees,
officers, employees, representatives and agents, in their capacity as such and
each Person, if any, who controls INC within the meaning of the Securities Act
or the Exchange Act, and the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “INC Indemnified Parties”) from and against any
and all Covered Liabilities suffered, directly or indirectly, by any INC
Indemnified Party by reason of or arising out of any untrue statement or alleged
untrue statement or omission or alleged omission contained or incorporated by
reference in the Registration Statement under which the sale of Registrable
Securities owned by Shareholder was registered under the Securities Act (or any
amendment thereto), or any Prospectus, preliminary Prospectus, or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) related
to such Registration Statement or any amendment thereof or supplement thereto,
in reliance upon and in conformity with information furnished to INC by
Shareholder expressly for use therein; provided, however, that (i) the indemnity
agreement contained in this Section 4.2 shall not apply to amounts paid in
settlement of any such Covered Liability if such settlement is effected without
the consent of Shareholder (which consent shall not be unreasonably withheld),
and (ii) in no event shall the total amounts payable in indemnity by Shareholder
under this Section 4.2 exceed the net proceeds received by Shareholder in the
registered offering out of which such Covered Liability arises.  The indemnity
in this Section 4.2 shall remain in full force and effect regardless of any
investigation made by or on behalf of any INC Indemnified Person.  For the
avoidance of doubt, Shareholder is not an “INC Indemnified Party.”

 

Section 4.3                                    Contribution. If the
indemnification provided for in Section 4.1 or Section 4.2 is unavailable,
because it is prohibited or restricted by applicable Law, to an indemnified
party under either such Section in respect of any Covered Liabilities referred
to therein, then in order to provide for just and equitable contribution in such
circumstances, each party that would have been an indemnifying party thereunder
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result

 

14

--------------------------------------------------------------------------------


 

of such Covered Liabilities in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and such indemnified
party on the other in connection with the untrue statement or omission, or
alleged untrue statement or omission, which resulted in such Covered
Liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue statement or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or such indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  INC and Shareholder agree that it would not
be just and equitable if contribution pursuant to this Section 4.3 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 4.3.  For the avoidance of doubt, the amount paid or payable by an
indemnified party as a result of the Covered Liabilities referred to in this
Section 4.3 shall include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating, preparing or defending,
settling or satisfying any such Covered Liability. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

Section 4.4                                    Certain Limitations, Etc.  The
amount of any Covered Liabilities for which indemnification is provided under
this Agreement shall be net of (i) any amounts actually recovered or recoverable
by the indemnified parties under insurance policies and (ii) other amounts
actually recovered by the indemnified party from third parties, in the case of
(i) and (ii), with respect to such Covered Liabilities.  Any indemnifying party
hereunder shall be subrogated to the rights of the indemnified party upon
payment in full of the amount of the relevant indemnifiable loss.  An insurer
who would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto.  If any
indemnified party recovers an amount from a third party in respect of an
indemnifiable loss for which indemnification is provided in this Agreement after
the full amount of such indemnifiable loss has been paid by an indemnifying
party or after an indemnifying party has made a partial payment of such
indemnifiable loss and the amount received from the third party exceeds the
remaining unpaid balance of such indemnifiable loss, then the indemnified party
shall promptly remit to the indemnifying party the excess of (i) the sum of the
amount theretofore paid by such indemnifying party in respect of such
indemnifiable loss plus the amount received from the third party in respect
thereof, less (ii) the full amount of such Covered Liabilities.

 

ARTICLE V

 

UNDERWRITING AND DISTRIBUTION

 

Section 5.1                                    Rule 144.  INC covenants that it
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as Shareholder may
reasonably request, all to the extent required from time to time to enable
Shareholder to sell its Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, or any similar provision thereto, but not Rule 144A.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows:  (i) on the date delivered, if personally delivered; (ii) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission; or (iii) on the next Business Day after being sent
by recognized overnight mail service specifying next Business Day delivery, in
each case with delivery charges pre-paid and addressed to the following
addresses:

 

(a)                       If to Shareholder, to:

 

Select Income REIT
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn:  President
Facsimile:  (617) 796-8335

 

with copies (which shall not constitute notice) to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attn:  Richard Teller
Facsimile:  (617) 338-2880

 

Venable LLP
750 E. Pratt Street, Suite 900
Baltimore, MD 21202
Attn: James J. Hanks, Jr., Esq.
Facsimile:  (410) 244-7742

 

(b)                       If to INC, to:

 

Reit Management & Research Inc.
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn:  President
Facsimile:  (617) 928-1305

 

16

--------------------------------------------------------------------------------


 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, MA 02116
Attn:  Margaret R. Cohen
Facsimile:  (617) 305-4859

 

Saul Ewing LLP
500 E. Pratt Street, Suite 900
Baltimore, MD 21202-3133
Attn: Eric G. Orlinsky, Esq.
Facsimile:  (410) 332-8688

 

Section 6.2                                    Assignment; Successors; Third
Party Beneficiaries.  Except as set forth in this Section 6.2, this Agreement
and the rights, interests and obligations of the Parties hereunder may not be
assigned, transferred or delegated.  This Agreement and the rights, interests
and obligations of a Party hereunder may be assigned, transferred or delegated
by the Party to a Person who succeeds to all or substantially all the assets of
the Party, which successor or Person agrees in a writing delivered to the other
Party to be subject to and bound by all interests and obligations set forth in
this Agreement.  This Agreement shall bind and inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns.  Except as expressly provided in ARTICLE IV and Section 6.4(c), this
Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any Person other than the
Parties any rights or remedies under this Agreement.

 

Section 6.3                                    Prior Negotiations; Entire
Agreement.  This Agreement and the Transaction Agreement (including the
documents and instruments referred to in this Agreement or the Transaction
Agreement or entered into in connection therewith) constitute the entire
agreement of the Parties and supersede all prior agreements, arrangements or
understandings, whether written or oral, between the Parties with respect to the
subject matter of this Agreement.

 

Section 6.4                                    Governing Law; Venue;
Arbitration.

 

(a)                       Governing Law.  This Agreement and any Dispute,
whether in contract, tort or otherwise, shall be governed by and construed in
accordance with the Laws of the State of Maryland without regard to principles
of conflicts of law.

 

(b)                       Venue.  Each Party agrees that it shall bring any
Proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contemplated hereby exclusively in the courts of the State
of Maryland and the Federal courts of the United States, in each case, located
in the City of Baltimore (the “Chosen Courts”).  Solely in connection with
claims arising under this Agreement or the transactions contemplated hereby,
each Party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of the Chosen Courts, (ii) agrees not to commence any such
Proceeding except in such courts, (iii) waives, to

 

17

--------------------------------------------------------------------------------


 

the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such Proceeding in the
Chosen Courts, (iv) waives, to the fullest extent permitted by Law, the defense
of an inconvenient forum to the maintenance of such Proceeding and (v) agrees
that service of process upon such Party in any such Proceeding shall be
effective if notice is given in accordance with Section 6.1.  Nothing in this
Agreement will affect the right of any Party to serve process in any other
manner permitted by Law.  A final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
Notwithstanding anything herein to the contrary, if a demand for arbitration of
a Dispute is made pursuant to Section 6.4(c), this Section 6.4(b) shall not
pre-empt resolution of the Dispute pursuant to Section 6.4(c).

 

(c)                        Arbitration.

 

(i)                         Any disputes, claims or controversies arising out of
or relating to this Agreement or the transactions contemplated hereby, including
any disputes, claims or controversies brought by or on behalf of a Party or any
holder of equity interests (which, for purposes of this Section 6.4(c), shall
mean any holder of record or any beneficial owner of equity interests, or any
former holder of record or beneficial owner of equity interests) of a Party,
either on his, her or its own behalf, on behalf of a Party or on behalf of any
series or class of equity interests of a Party or holders of equity interests of
a Party against a Party or any of their respective trustees, directors, members,
officers, managers, agents or employees , including any disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement or the governing documents of a Party, (all of which are referred to
as “Disputes”) or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute or Disputes, be resolved through binding
and final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”) then in effect, except
as those Rules may be modified in this Section 6.4(c).  For the avoidance of
doubt, and not as a limitation, Disputes are intended to include derivative
actions against the trustees, directors, officers or managers of a Party and
class actions by a holder of equity interests against those individuals or
entities and a Party.  For the avoidance of doubt, a Dispute shall include a
Dispute made derivatively on behalf of one party against another party.  For
purposes of this Section 6.4(c), the term “equity interest” shall mean, (i) in
respect of INC, shares of capital stock of INC and (ii) in respect of
Shareholder, shares of beneficial interest of Shareholder.

 

(ii)                      There shall be three (3) arbitrators.  If there are
only two (2) parties to the Dispute, each party shall select one (1) arbitrator
within fifteen (15) days after receipt by respondent of a copy of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
parties.  If there are more than two (2) parties to the Dispute, all claimants,
on the one

 

18

--------------------------------------------------------------------------------


 

hand, and all respondents, on the other hand, shall each select, by the vote of
a majority of the claimants or the respondents, as the case may be, one
(1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration. The arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides the list to
select one (1) of the three (3) arbitrators proposed by AAA.  If the party (or
parties) fail(s) to select the second (2nd) arbitrator by that time, the party
(or parties) who have appointed the first (1st) arbitrator shall then have ten
(10) days to select one (1) of the three (3) arbitrators proposed by AAA to be
the second (2nd) arbitrator; and, if he/they should fail to select the second
(2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly appoint
the third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator.  If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.

 

(iii)                   The place of arbitration shall be Boston, Massachusetts
unless otherwise agreed by the parties.  There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.  For the avoidance of doubt, it is intended that
there shall be no depositions and no other discovery other than limited
documentary discovery as described in the preceding sentence.

 

(iv)                  In rendering an award or decision (the “Award”), the
arbitrators shall be required to follow the Laws of the State of Maryland.  Any
arbitration proceedings or award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and shall
state the findings of fact and conclusions of law on which it is based.  Any
monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Subject to Section 6.4(c)(vi), each party against which
the Award assesses a monetary obligation shall pay that obligation on or before
the thirtieth (30th) day following the date of the Award or such other date as
the Award may provide.

 

(v)                     Except to the extent expressly provided by this
Agreement or as otherwise agreed by the parties thereto, each party involved in
a Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the

 

19

--------------------------------------------------------------------------------


 

arbitrators shall not render an award that would include shifting of any such
costs or expenses (including attorneys’ fees) or, in a derivative case or class
action, award any portion of a party’s award to the claimant or the claimant’s
attorneys.  Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.

 

(vi)                  Notwithstanding any language to the contrary in this
Agreement, the Award, including but not limited to any interim Award, may be
appealed pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate
Rules”).  The Award shall not be considered final until after the time for
filing the notice of appeal pursuant to the Appellate Rules has expired. 
Appeals must be initiated within thirty (30) days of receipt of the Award by
filing a notice of appeal with any AAA office. Following the appeal process, the
decision rendered by the appeal tribunal may be entered in any court having
jurisdiction thereof.  For the avoidance of doubt, and despite any contrary
provision of the Appellate Rules, Section 6.4(c)(v) hereof shall apply to any
appeal pursuant to this Section and the appeal tribunal shall not render an
award that would include shifting of any costs or expenses (including attorneys’
fees) of any party.

 

(vii)               Following the expiration of the time for filing the notice
of appeal, or the conclusion of the appeal process set forth in
Section 6.4(c)(vi), the Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by Law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(viii)            This Section 6.4(c) is intended to benefit and be enforceable
by the Parties and their respective holders of equity interests, trustees,
directors, officers, managers, members, agents or employees and their respective
successors and assigns, shall be binding upon the Parties and their respective
holders of equity interests, and be in addition to, and not in substitution for,
any other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

Section 6.5                                    Severability.  This Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law. If at any time subsequent to the date hereof,

 

20

--------------------------------------------------------------------------------


 

any provision of this Agreement is determined by any court or arbitrator of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of Law or public policy in any respect, such provision will be enforced
to the maximum extent possible given the intent of the Parties.

 

Section 6.6                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Party (including via
facsimile or other electronic transmission), it being understood that each Party
need not sign the same counterpart.

 

Section 6.7                                    Construction.  Unless the context
otherwise requires, as used in this Agreement:  (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written,” “in writing” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form; (v) words of one gender shall be construed
to apply to each gender; (vi) all pronouns and any variations thereof refer to
the masculine, feminine or neuter as the context may require; (vii) “Articles”
and “Sections,” refer to Articles and Sections of this Agreement unless
otherwise specified; (viii) “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement; (ix) “dollars” and “$” mean
United States Dollars; and (x) the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends and such phrase
shall not mean simply “if.”

 

Section 6.8                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving compliance.  No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of the part of any Party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at Law or in equity.

 

Section 6.9                                    Specific Performance.  The
Parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that, in
addition to any other applicable remedies at Law or equity, the Parties shall be
entitled to an injunction or injunctions, without proof of damages, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.

 

Section 6.10                             Further Assurances.  At any time or
from time to time after the date hereof, the Parties agree to cooperate with
each other, and at the request of any other Party, to execute and deliver any
further instruments or documents and to take all such further action as

 

21

--------------------------------------------------------------------------------


 

the other Party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the Parties hereunder.

 

Section 6.11                             Exculpation.  NO TRUSTEE, OFFICER,
DIRECTOR, SHAREHOLDER, MEMBER, EMPLOYEE OR AGENT OF ANY PARTY SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH PARTY.  ALL PERSONS DEALING WITH SUCH PARTY IN ANY WAY, SHALL LOOK
ONLY TO THE ASSETS OF SUCH PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

 

Signatures appear on the next page

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first above written.

 

 

 

SELECT INCOME REIT

 

 

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

Name: David M. Blackman

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH INC.

 

 

 

 

 

 

 

By:

/s/ Matthew P. Jordan

 

 

Name: Matthew P. Jordan

 

 

Title: Treasurer and Chief Financial Officer

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------